Title: To Thomas Jefferson from George Washington, 26 December 1779
From: Washington, George
To: Jefferson, Thomas



Sir
Head Qrs: Morris Town Decr the 26 1779

On the 13th. Instant I had the honor to receive your Excellency’s Letter of the 28th Ulto. with a copy of the Resolution of the assembly to which it referrs. The proceeding is founded in a generous and just liberality with respect to the Officers and soldiers who had not been provided for by the Act alluded to and will I hope at least have a happy operation in alleviating their distresses which were exceedingly great if in nothing more.
I transmit your Excellency the best state I am able to give of the Virginia Troops. I have no return by me of Baylors Horse nor of the New Levies gone and going to the Southward with Genl. Scott. A Return however of the former agreeable to the Resolution of Congress of the 15 of March has been transmitted, as I have been informed, to the Honourable the Board of War and also of Harrison’s Regiment of Artillery. I have never received a Return of the New Levies; nor have I had one of Bland’s Regiment since the Middle of summer so that I cannot give your Excellency the information I could wish with respect to them. The Returns of Gibsons Regiment and of Heaths and OHara’s Companies stationed at Fort pitt are old and as they do not contain a state of the Mens Inlistments they may convey a very imperfect idea of their strength at this time and it is probable they have undergone or may soon suffer great diminutions. Besides the Corps mentioned by your Excellency I believe there are some Virginians in Moylan’s Dragoons and I have written to him to make me a Return which I shall take the earliest occasion to transmit after it is received. At present the Regiment is quartered at a considerable distance from hence. Your  Excellency will I am persuaded, have often reflected upon the inconveniences of short and temporary Inlistment[s]. The state of the Virginia troops now forwarded will place the disadvantages and impolicy of the measure in a very striking light and shew how difficult at least it is for us to provide for any military arrangements and operations either offensive or defensive with a tolerable prospect of success. This unhappily has been pretty much the case through the whole of the Contest and it would give me great pleasure as I am sure it would you if I could tell you that this state of the Virginia line was not a pretty just picture and representation of the state of the rest of the army.
Your Excellency it is probable will have heard before this reaches you, that the Virginia troops are on their march for the Southward in consequence of the pressing situation of affairs in that Quarter and from the apprehension that they may become more so. The Troops had marched two or three days before the receipt of your Letter, which circumstance left it only in my power to transmit an Extract of it, with the recruiting Commissions to General Woodford. This I did and requested him to nominate such Officers as he should deem best qualified to answer your Excellency’s views of reinlisting the Men. The Sub Inspector would be the proper officer to review and receive the Men who reinlist; but as Congress have determined that it will not be worth while for the Troops to proceed whose services will expire by the last of March and as the Sub Inspector will go on with the Others I desired General Woodford to appoint one of the Officers who would be left with these, to act in his stead. Indeed Any of the Old Troops that can be reengaged, will be liable to little if any objection as they are very generally a fine body of Men. The difficulty will be to bring them to reinlist and not in passing them. It is probable the Men who do not proceed to the Southward will remain at Trenton or Philadelphia. How the attempts to reengage them will succeed I am not able to determine.
I beg leave to refer Your Excellency to the Letter I had the honor of writing you the 23d Ulto., on the subject of prisoners of War and their treat[ment.] I have not heard the least complaint since on this head and I should hope there will be none. Your Letter to Genl. Phillips was transmitted and besides this the Enemy must have seen the Public prints, in which the reasons for remanding Govr. Hamilton &c. were fully assigned. They can never make, I should think, his obstinacy and refusal to comply with a common and invariable condition of parole either expressed or implied a  ground for imposing hardships upon any of our Officers. In this conte[st] I [believe] the condition required of Govr. [Hamilton] has been always expressed in paroles taken by the Enemy.
I have the Honor to be with sentiments of great respect & esteem Yr Excellency’s Most Obed. St.,

 GW

The Returns inclosed are The Virginia Infantry (including the two State Regiments) serving with the main Army, specifying the terms of service of the Men.
Return of Harrison’s Artillery, specifying do.
Return of 9h. Regiment and two Independent Companies at Fort Pitt.

